NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                RONALD H. SHULER,
                 Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Defendant-Appellee
             ______________________

                      2016-1338
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-1713, Judge Bruce E. Kasold.
                ______________________

              Decided: November 9, 2016
               ______________________

   DAVID E. BOELZNER, Lewis B. Puller, Jr., Veterans
Benefits Clinic, William & Mary Law School, Williams-
burg, VA, argued for claimant-appellant.

    RENEE BURBANK, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, argued for defendant-appellee. Also represented
by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
MARTIN F. HOCKEY, JR; BRIAN GRIFFIN, SAMANTHA ANN
2                                     SHULER   v. MCDONALD



SYVERSON, Office of General Counsel, United States
Department of Veterans Affairs, Washington, DC.
                ______________________

    Before MOORE, WALLACH, and HUGHES, Circuit Judges.
MOORE, Circuit Judge.
     Ronald H. Shuler appeals from a decision by the U.S.
Court of Appeals for Veterans Claims (“Veterans Court”)
affirming the Board of Veterans Appeals’ (“Board”) denial
of benefits under 38 U.S.C. § 1151. We dismiss for lack of
jurisdiction.
                      BACKGROUND
     On March 18, 1997, Mr. Shuler underwent surgery for
a right inguinal hernia at the Veterans Affairs Medical
Center in Gainesville, Florida. In December 1999, he
filed a claim for entitlement to disability benefits under
38 U.S.C. § 1151. He claimed his surgery and follow-up
were inadequate and left him suffering constant pain and
unable to perform his occupation of commercial fishing
and diving.
    In May 2014, the Board denied Mr. Shuler’s claim for
benefits. In September 2015, the Veterans Court issued a
single-judge decision affirming the Board’s decision. A
Veterans Court panel affirmed the underlying single-
judge decision. Mr. Shuler appeals.
                        DISCUSSION
    Our jurisdiction to review decisions by the Veterans
Court is limited by statute. Unless an appeal raises a
constitutional issue, we lack jurisdiction to review “a
challenge to a factual determination” or “a challenge to a
law or regulation as applied to the facts of a particular
case.” 38 U.S.C. § 7292(d)(2). Mr. Shuler’s appeal centers
on his allegation that he was not advised of the risk of
nerve entrapment before undergoing surgery. The Veter-
SHULER   v. MCDONALD                                    3



ans Court held, “[i]n sum, Mr. Shuler fails to demonstrate
that the Board clearly erred in finding that the weight of
the evidence was that he was informed that nerve en-
trapment was a risk or complication of his surgery.” The
Veterans Court’s evaluation and weighing of evidence are
factual determinations over which we lack jurisdiction to
review.
    Because Mr. Shuler’s appeal of the Veterans Court’s
decision only involves factual determinations and the
application of law to the facts of the case, Mr. Shuler’s
appeal is beyond the scope of our jurisdiction.
                       CONCLUSION
   Because we lack jurisdiction over Mr. Shuler’s appeal,
we dismiss.
                       DISMISSED
                         COSTS
   No costs.